UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22700 Exchange Traded Concepts Trust II (Exact name of registrant as specified in charter) 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Address of principal executive offices, zip code) With copy to: J. Garrett Stevens Exchange Traded Concepts Trust II 2545 South Kelly Avenue, Suite C Edmond, Oklahoma 7301 W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Ioannis Tzouganatos Citi Fund Services 100 Summer Street, Suite 1500 Boston, MA 02110 (Name and address of agent for service) Registrant’s telephone number, including area code: (405) 778-8377 Date of fiscal year end: April 30 Date of reporting period: July 1, 2012 to June 30, 2013 PROXY VOTING RECORD FOR PERIOD JULY 1, 2, 2013 The Registrant did not vote any proxies during the period July 1, 2012 to June 30, 2013. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Exchange Traded Concepts Trust II (Registrant) By : /s/J. Garrett Stevens J. Garrett Stevens President Date: August 22, 2013
